Citation Nr: 18100380
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-35 102A
DATE:	April 11, 2018
ISSUES DECIDED:	3	ISSUES REMANDED:	2
 
ORDER
Entitlement to service connection for a left shoulder disorder is dismissed.
Entitlement to a waiver of recovery of an overpayment of dependency benefits in the amount of $21,348 is dismissed.
Entitlement to service connection for bilateral hearing loss is denied.
FINDING OF FACT
1.   During his December 7, 2017 hearing before the Board, the Veteran withdrew his appeal for entitlement to service connection for a left shoulder disorder.
2.   During his December 7, 2017 hearing before the Board, the Veteran withdrew his appeal for entitlement to a waiver of recovery of an overpayment of dependency benefits.
3.   The preponderance of the evidence is against finding that right ear hearing loss began during active service, or is otherwise related to an in-service injury, event, or disease.
4.   The Veterans left ear hearing loss pre-existed military service and did not chronically worsen therein.
CONCLUSION OF LAW
1.   The criteria for withdrawal of the appeal of entitlement to service connection for a left shoulder disorder by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
2.   The criteria for withdrawal of the appeal of entitlement to a waiver of recovery of an overpayment of dependency benefits by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
3.   The criteria for service connection for right ear hearing loss are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).
4. The Veterans pre-existing left ear hearing loss was not aggravated during active military service.  38 U.S.C. §§ 1110, 1131, 1153, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from February 1975 to February 1978 and from November 1990 to May 1991.
These matters come before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of that hearing is associated with the claims file.
With respect to the Veterans claim for entitlement to service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Letters dated in August 2009, September 2009, November 2009, and January 2011 satisfied the duty to notify provisions.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), revd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).
The duty to assist the Veteran has also been satisfied in this case.  The Veterans service treatment records, identified private treatment records, and VA treatment records have been obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Additionally, the Veteran was afforded a VA examination June 2014.  Review of the June 2014 VA opinion shows it to be adequate in this case, as the opinion was based upon a thorough review of the pertinent evidence of record and provides sufficient supporting explanation and rationale for the opinions provided.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veterans Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veterans claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the December 2017 Board hearing constitutes harmless error.
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), revd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

 
Withdrawal of Claims
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his claims for entitlement to service connection for a left shoulder disorder and entitlement to a waiver of recovery for an overpayment of dependency benefits during a December 7, 2017 hearing before the Board.  There remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the matters and they are dismissed.

 
Service Connection
 
Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

 
1.   Entitlement to service connection for bilateral hearing loss
The Veteran contends that he has bilateral hearing loss which was incurred in active duty service.  During his December 2017 hearing before the Board, he explained that he first noticed that he was losing his hearing when he returned from service in Operation Desert Storm.  He reported that he experienced acoustic trauma during service from exposure to live range firing and convoy travel on large vehicles.  He argues that the June 2014 VA examiners finding that his bilateral hearing loss pre-existed military service is incorrect because he would not have been sent to Saudi Arabia if he had any indication of hearing loss.  He also denied post-service noise exposure.
Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence demonstrates that the injury or disease was not aggravated by such service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304 (b) (2017).
Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).
The Veteran has two periods of active duty service.  A December 1974 service entrance examination conducted prior to the Veterans first period of active duty service reflects puretone thresholds, in decibels, as follows:



			HERTZ		
	500	1000	2000	3000	4000
RIGHT	5	5	5	5	5
LEFT	10	5	5	40	10

In a report of medical history, completed at that time, the Veteran denied a history of hearing loss.  A May 1975 examination report reflects that the Veterans ears were normal.  An audiogram, conducted at that time, reflects puretone thresholds, in decibels, as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	0	0	0	0	0
LEFT	5	0	0	35	10

In a report of medical history, completed at that time, the Veteran denied a history of hearing loss.  A January 1978 separation examination reveals that the Veterans ears were normal.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	10	10	10	10	10
LEFT	20	10	10	45	20

In a report of medical history, completed at that time, the Veteran denied a history of hearing loss.

In November 1990, the Veteran entered his second period of active duty service.  A December 1990 entrance examination shows that the Veterans ears were normal.  The audiogram conducted at that time shows puretone thresholds, in decibels, as follows:
			HERTZ		
	500	1000	2000	3000	4000
RIGHT	0	0	5	10	5
LEFT	0	0	5	35	10

In a report of medical history, completed at that time, the Veteran denied a history of hearing loss.  The Veterans April 1991 discharge examination also shows that his ears were normal.  The audiological evaluation, completed at that time, reveals puretone thresholds, in decibels, as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	10	5	0	10	15
LEFT	10	5	10	50	35

In the accompanying report of medical history, the Veteran denied a history of hearing loss.

In June 2014, the Veteran underwent a VA audiological examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:
			HERTZ		
	500	1000	2000	3000	4000
RIGHT	15	15	15	45	50
LEFT	10	15	25	55	60

The puretone average was 31 in the right ear and 39 in the left ear.  Speech audiometry revealed speech recognition using the Maryland CNC test of 98 percent in the right ear and 96 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  After reviewing the Veterans claims file, conducting an audiological examination, and interviewing the Veteran, the VA examiner concluded that the Veterans hearing loss pre-existed his military service and was not aggravated thereby.  The examiner explained the Veterans military occupational specialty of JAG did not have a high probability of military noise exposure, that comparison of the in-service audiological evaluations did not indicate noise injury, and that all shifts in hearing shown during service were within normal measurement variability with no objective evidence of worsening of the condition.  The examiner also opined that it was less likely than not that the Veterans right and left ear hearing loss was caused by or a result of active military service.  The examiner explained that comparison of the audiological testing conducted during military service showed shifts in hearing which were within normal measurement variability, and that they did not suggest a strong indication of noise injury during service.  The examiner also noted that the Veterans military occupational specialty did not have a high probability of noise exposure.

After thorough consideration of the evidence of record, the Board concludes that service connection is not warranted for bilateral hearing loss.  The Veterans service treatment records are negative for any complaints or findings of right ear hearing loss.  The audiometric testing does not demonstrate any degree of right ear hearing loss, and the Veteran denied hearing loss in December 1974, May 1975, January 1978, December 1990, and April 1991 reports of medical history.  Although the Veteran reported in-service acoustic trauma from noise exposure due to live range firing and convoy travel, the Veterans military occupational specialty of Judge Advocate does not have a high probability of noise exposure.  The Board acknowledges the Veterans statements that he volunteered with a logistical support group during service; however, the military occupational specialty of automated logistical specialist also carries a low probability of noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Given the low probability of noise exposure based upon the Veterans military duties and the June 2014 VA examiners finding that comparison of the audiograms conducted during service did not indicate that the Veteran experienced noise injury during service, the Board does not afford the Veterans lay statements that he experienced acoustic trauma during service significant probative value.  Accordingly, weight of the evidence is against a finding that the Veteran was exposed to acoustic trauma during military service.  Additionally, the June 2014 VA examiner concluded that the Veterans right ear hearing loss is not related to his active duty service.  The June 2014 VA opinion is based upon a thorough review of the evidence contained in the Veterans claims file and provides supporting explanation and rationale to support the opinion; accordingly, the June 2014 VA opinion is probative evidence against the Veterans claim.  As the evidence of record does not show right ear hearing loss during service or probative evidence of acoustic trauma during service, and based on the June 2014 VA opinion which concluded that the Veterans current right ear hearing loss is not related to service, service connection for right ear hearing loss is not warranted.
With regard to left ear hearing loss, the audiometric testing conducted during the Veterans December 1974 and December 1990 entrance examinations reflect some degree of left ear hearing loss, as the results at 3000 Hz were 40 dB in December 1074 and 35 dB in in December 1990.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss).  Accordingly, the Board finds that left ear hearing loss was noted at service entrance, and the presumption of soundness does not apply.  See 38 U.S.C. § 1111.  The Board will, therefore, consider whether service connection is warranted on the basis of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder). 
A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (a) (2017).  It is the veteran who bears the burden of establishing aggravation under 38 U.S.C. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, 370 F.3d at 1096; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity must be answered in the affirmative before the presumption of aggravation attaches).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).
Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence demonstrating that any increase in disability was due to the natural progress of the disease, which burden is on the government.  See Wagner, 370 F.3d at 1096; Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b). 
After reviewing the Veterans claims file, the Board finds that there is no evidence that the Veterans pre-existing left ear hearing loss underwent an increase in severity during service.  The Veterans service treatment records do not show a significant shift in left ear auditory thresholds during service.  Additionally, the June 2014 VA examiner concluded that it was less likely than not that the Veterans left ear hearing loss was aggravated by his active duty service.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (38 U.S.C. § 1153 requires an increase in the severity of the preexisting condition, as distinguished from the mere recurrence of manifestations of the pre-service condition.); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  There is no competent medical evidence of record indicating that the Veterans left ear hearing loss was aggravated by active military service. 
The Board acknowledges the Veterans testimony during his December 2017 hearing before the Board explaining that he did not have a pre-existing hearing loss in either ear.  However, the results of the audiometric testing conducted prior to the Veterans entrance into service in December 1974 and December 1990 are clear, and are consistent with the other audiograms in the service treatment records.  While the Veteran is competent to report observable symptoms, including the fact that he did not notice a hearing loss prior to service, he is not competent to report that his hearing acuity at service entrance did not demonstrate any degree of hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Without some objective evidence demonstrating a worsening of the Veterans left ear hearing loss in service, the Board concludes that the evidence does not support a finding of aggravation.  
Because the Veterans right ear hearing loss is not related to service, and because his left ear hearing loss pre-existed his active military service and was not aggravated therein, the Veterans claim for entitlement to service connected for bilateral hearing loss must be denied.  See 38 C.F.R. §§ 3.303, 3.304, 3.306; see also Wagner, 370 F.3d 1089.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

 
REMANDED ISSUES
Entitlement to an increased rating greater than 20 percent for degenerative disc disease of the lumbar spine and entitlement to an initial rating greater than 30 percent for mood disorder with posttraumatic stress disorder (PTSD) prior to March 31, 2008, a staged initial rating greater than 50 percent from March 31, 2008 to February 21, 2010, and a staged initial rating greater than 70 percent from February 22, 2010 are remanded for additional development.
During his December 2017 hearing before the Board, the Veteran provided testimony which indicates that his service-connected psychiatric disability and service-connected low back disability may have increased in severity since the Veteran was last examined by VA.  In that regard, the Veteran last underwent a VA examination assessing the severity of his psychiatric disability in April 2011, and last underwent a VA spine examination in June 2009; over 6 years ago and 8 years ago, respectively.  Accordingly, the Veteran should be provided an opportunity to report for VA examinations to ascertain the current severity and manifestations of his service-connected psychiatric disability and service-connected low back disability.
Additionally, during his December 2017 hearing before the Board, the Veteran testified that he underwent back surgery in March 2015 at the Hospital for Special Surgeries, in Manhattan, New York.  Review of the claims file does not show that these records have been obtained.  Accordingly, a remand is required to allow VA to obtain authorization and request these records.
 
The matters are REMANDED for the following action:
1.   Ask the Veteran to complete a VA Form 21-4142 for the Hospital for Special Surgeries, in Manhattan, New York.  Make two requests for the authorized records from the Hospital for Special Surgeries, unless it is clear after the first request that a second request would be futile.
2.   Schedule the Veteran for an examination of the current severity of his low back disability.  The examiner must test and report the Veterans active motion, passive motion, and pain with weight-bearing and without weight-bearing.  The examiner must also attempt to elicit information regarding the severity, frequency, and duration of any flare-ups, and the degree of functional loss during flare-ups.  To the extent possible, the examiner should identify any symptoms and functional impairments due to the low back disability alone and discuss the effect of the Veterans low back disability on any occupational functioning and activities of daily living.  If it is not possible to provide a specific measurement, or an opinion regarding flare-ups, symptoms, or functional impairment without speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or the examiner (does not have the knowledge or training).
3.   Schedule the Veteran for an examination by an appropriate clinician to determine the current severity of his service-connected psychiatric disability.  The examiner should provide a full description of the disability and report all signs and symptoms necessary for evaluating the Veterans disability under the rating criteria.  The examiner must attempt to elicit information regarding the severity, frequency, and duration of any flare-ups, and the degree of functional loss during flare-ups.  To the extent possible, the examiner should identify any symptoms and functional impairments due to the psychiatric disability alone and discuss the effect of the Veterans psychiatric disability on any occupational functioning and activities of daily living.  If it is not possible to provide a specific measurement, or an opinion regarding flare-ups, symptoms, or functional impairment without speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or the examiner (does not have the knowledge or training).
4.   Notify the Veteran that he must report for the scheduled examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).
5.   When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

 
 
MICHAEL MARTIN
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Katz, Counsel 

